DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 9th, 2021. has been entered.

 This action is in response to the amendments filed on Oct. 19th, 2021. A summary of this action:
Claims 1, 3-10, 16, 18-20 have been presented for examination.
Claims 1, 3-10, 16, 18-20 have been amended
Claims 2, 11-15, 17 have been cancelled or were previously cancelled
Claims 4 and 6 are objected to because of informalities
Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 1, 7-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010  in view of Lang et al., “SOFTWARE FRAMEWORK FOR ADVANCED POWER PLANT SIMULATIONS”, 2010, DOE Cooperative Agreement No. DE-FC26-05NT42443
Claims 3-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010  in view of Lang et al., “SOFTWARE FRAMEWORK FOR ADVANCED POWER PLANT SIMULATIONS”, 2010, DOE Cooperative Agreement No. DE-FC26-05NT42443 and in further view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016
Claims 1, 7-10, 16, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of copending Application No. 16/420,167 in view of Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”
Claims 3-6, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of copending Application No. 16/420,167 in view of Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework” and in further view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016
Claims 1, 3, 5, 7-10, 16, 18-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 of copending Application No. 16/420,130. 
Claims 4, 6, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 of copending Application No. 16/420,130 in view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016.
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the Double Patenting Rejection
	The rejection is maintained, and has been updated as necessitated by amendment to both cases.
A terminal disclaimer was filed on Oct. 19th, 2021, however the terminal disclaimer was not approved. 
	The terminal disclaimer lists the applicant as “DOOSAN HEAVY INDUSTRIES & CONSTRCUTION”, however the instant applicant is “DOOSAN HEAVY INDUSTRIES” – as such the terminal disclaimer was not approved.

	In addition, a new grounds of rejection is set forth below in view of application # 16/420,167 – the amendments to both applications have necessitated the new ground of rejection below. 

Applicant submits (Remarks, pages 12-13): “The Examiner cited "On the other hand, the optimization of parameters H, Q, D and A, P, C in claim 4, 6, and 20 refers to finding an optimal weight value to be multiplied to each attribute ( e.g. viscosity of fluid, or turbulent conduction. Please see [0041]) of a single data point. These two parameters are completely different in 

Examiner’s Response:
	The Examiner respectfully disagrees.
	The applicant’s arguments require an improper importation of limitations from the specification, i.e. “refers to finding an optimal weight value to be multiplied to each attribute ( e.g. viscosity of fluid, or turbulent conduction....”
	In addition, the applicant’s argument states: “because a subsequent step, such as stochastic gradient descent, is still needed to find an optimal weight value.” – there is no such recitation in the present claims. This argument appears to imply that this “subsequent step” could be critical/essential: see MPEP § 2164.08(c), and see MPEP § 2172.01.

Regarding the § 101 Rejection
	In view of the applicant’s amendments and supporting arguments, the rejection is withdrawn. 

Regarding the § 112(a) Rejection
	In view of the applicant’s amendments and arguments, the rejection is withdrawn. 

Regarding the § 112(f) invocation and the corresponding § 112(b) Rejection
	In view of the amendments, the invocation and corresponding rejection under §112(b) is withdrawn – however, an objection is presented below as necessitated by amendment.

Regarding the §102/103 Rejection
	The rejection is maintained, and has been updated as necessitated by amendment.

Applicant submits (Remarks, page 19): “... Because the method is derived from Kriging interpolation, it still requires a number of numerical analysis between two iterations...On the other hand, once a descent artificial network model is built, the disclosed method in the instant application does not need Gaussian Elimination for the polynomial of degree 5,000....”

Examiners Response:
	The Examiner respectfully disagrees.
	The applicant’s argument are for an alleged advantage of the presently claimed method – however, it is improper to import limitations from the specification, and the applicant’s arguments appear to require this, e.g. the argument states “once a [decent] artificial [neural] network model is built...” but the claims do not recite how such a “descent” [decent] model what this would be – instead, the claims merely recite “generating...a...artificial neural network model using the stored analytic data...”. 
In addition, this is a feature explicitly suggested by Glaz – see page 2422, col. 2, ¶ 1: “Furthermore, users are not limited to kriging surrogates based on optimal Latin hypercubes, since alternative DOE methods are available in the MATLAB Statistics Toolbox, and additional nonlinear interpolation methods can be found in the System Identification and Neural Network Toolboxes [i.e., using a neural network]. Therefore, the reduced-order modeling approach described in this paper can be setup with relatively little difficulty, since well-documented DOE and nonlinear interpolation tools are widely available.”
	In addition, the applicant’s arguments are not reflected by Glaz – the applicant provides merely an allegation about Glaz, but Glaz does not mention the use of the argued “Gaussian elimination” or the like – these arguments appear to merely be arguments of counsel, as there is no clear evidentiary support for the argument cited by the applicant or readily apparent from Glaz.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4 recites: “by deriving H, Q, and D parameters” however claim 4 depends on claim 3, which already recites these parameters. The Examiner suggests amending the claim to recite “by deriving the H, Q, and D parameters”.
Claim 6 contains a similar recitation and is objected to under a similar rationale. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a model deriver generating a flow analytic model...”
“...a signal generating model deriver...” which is configured to perform “generating...a first artificial neural network model...”
“...an analytic model deriver...”  which is configured to perform “generating...a second artificial neural network model...”
”a flow analyzer performing a flow analysis...” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, in part: “A flow analysis apparatus comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:...”
The limitation “enable the apparatus to be used for at least” renders the claims indefinite.
This limitations conveys that the apparatus can be used for the later limitations later recited, but does not clearly require the later limitations. 
In other words, this phrasing appears to indicate that the later recitations are merely the intended use of the apparatus without actually requiring the usage of the apparatus to perform the later recitations.
what the components of the apparatus are. The claim recites that the apparatus comprises “a processor and memory...” and the claim later recites elements such as “a model deriver”, “a signal generating model deriver”, “a storage” – it is unclear if the later recited components are 1) components of the apparatus, or 2) components that are implemented when the apparatus is used. 
E.g., is the “storage” a component of the apparatus, or is this “storage” what the “apparatus [is] used for” in part?
As such, the claim is indefinite as under the BRI, the claim could: 
Require the later recitations, wherein the later recitations of components such as “a storage”/”a model deriver” could be:
Components of the apparatus; OR
Functions achieved by the apparatus when the apparatus is used
OR, the claim could not require the later recitations and is merely a claim for any apparatus with a processor and memory, e.g. a generic computer

In view of the § 112(b) rejections, and for purposes of Examination -  the Examiner has interpreted the claims in view of the instant specification (¶¶ 90-93 and figure 8) that the “program commands” are executed by the “processor”, wherein the program commands comprise the later limitations such as “...generating a flow analytic model”, “generating...a first artificial neural network model...” etc., and wherein the “storage” recitation is a component of the apparatus, i.e. that the apparatus comprises a “storage storing...” the recited data. 


Claim limitations:
“a model deriver generating a flow analytic model...”
“...a signal generating model deriver...” which is configured to perform “generating...a first artificial neural network model...”
“...an analytic model deriver...”  which is configured to perform “generating...a second artificial neural network model...”
”a flow analyzer performing a flow analysis...” 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The claim fail to clearly convey if these limitations are structure, i.e. components of the apparatus, or if these limitations are merely part of the “program commands” that a “processor” could execute. As such, the claims and the specification fail to clearly link the structure, material, or acts to the entire claimed function for these limitations, as it is not clear if structure or acts should be linked to the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010  in view of Lang et al., “SOFTWARE FRAMEWORK FOR ADVANCED POWER PLANT SIMULATIONS”, 2010, DOE Cooperative Agreement No. DE-FC26-05NT42443

Regarding Claim 1
Glaz teaches:
	A flow analysis apparatus comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:(Glaz, abstract, teaches a “reduced-order 
	a model deriver generating a flow analytic model for estimating a result of a Computational Fluid Dynamics (CFD) numerical analysis with respect to the a plurality of cells that divide a space around a component; (Glaz, see figure 5 – the component is the “airfoil” in the center of the “C-grid” – see § III ¶¶ 1-2 for the description of this figure, wherein the “C-grid”, as shown, is a plurality of cells that divide a space around the component, wherein “The CFD results generated in this study are obtained using the commercially available CFD code CFD++ [36,37] developed by Metacomp Technologies.”
as to the derived flow analytic model – see Glaz’s abstract as cited above, then § II: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points...In this study, CFD solutions for unsteady lift, moment, and drag due to an arbitrary airfoil motion represent the full-order analysis that is to be replaced by surrogates.” – i.e. the “Surrogates” are examples of derived flow analytic models by the CFD simulations)
 wherein the analytic data comprise input and output signals of succeeding iterations of the numerical analysis, wherein the input signal at each iteration is calculated from the output signal of the previous iteration and the output signal at each iteration is calculated from the input signal of the current iteration; (Glaz, § II - “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations [the input/output signals] generated from a limited number of full-order computations [a number of iterations] [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points...In this study, CFD solutions for unsteady lift, moment, and drag due to an arbitrary airfoil motion represent the full-order analysis that is to be replaced by surrogates.”
	as to the input/output signal at each iteration - § III, ¶ 1: “For temporal discretization an implicit algorithm with dual-time-stepping and multigrid acceleration is used. Dual-time-stepping schemes are constructed by appending a pseudo-time-derivative term and using sub iterations for improved accuracy.” and § IV: “For a time step of... 0.0002 s, the CFD results corresponding to each training/test case required 1–4 h of simulation time using four 3.2 GHz Xeon processors”
as to the input signal at each iteration is calculated from the output of the previous iteration and the output of each iteration is calculated from the input of the current iteration and to clarify, see § I, subsection A starting on page 2419: “The input/output relationship that is to be approximated by a surrogate model can be identified by formulating unsteady aerodynamic responses as dynamical systems: i.e., systems in which the output at any time t is not only a function of the instantaneous input at t, but is also a function of the input time history...Equation (1) represents the computationally expensive full-order system that we seek to replace with a surrogate-based reduced-order model. To generate a computationally efficient approximation of y(t) using surrogate modeling, the dynamical system of interest must be replaced by an equivalent input/output functional relationship such that y(t) corresponding to any input time history can be obtained without solving the nonlinear system of equations described by Eq. (1).
	generating, by a signal generating model deriver, a first artificial neural network model using the ... analytic data, the first model being a signal generating model for producing a predicted input signal, wherein the predicted input signal is an input signal expected after running the CFD numerical analysis for a fixed number of iterations, and (Glaz, § II: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points...” and then see page 2422, col. 2, ¶¶ 2-3:”The surrogate mapping function can be used for discrete time domain predictions when provided with arbitrary instances of the input vector x(t) given by Eq. (16). However, n components of x
correspond to previous values of the unsteady aerodynamic response, which will not be known for arbitrary inputs. Only the surrogate’s approximation of the previous responses will be available. Therefore, an approximate input vector ... consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input. The approximate input vector is...The process depicted in Fig. 4 is marched forward in increments of ... until the approximate solution at some final time is obtained” – and see equations 27-28, i.e. these equations represent a first signal generating model for producing an “approximate input vector” [example of predicted input signals] – wherein this is for a fixed number of iterations of the CFD, i.e. “until the approximate solution at some final time is obtained” 
	to clarify on the iterations: see page 2421, col. 1, include seeing ¶ 3: “For each training case, CFD is used to obtain time-domain aerodynamic response data from t0 to ft, in increments of ...” – and see figure 6, which shows that the number of increments is fixed by this, e.g. § IV on page 2423 ¶ 1 the “time step” is “0.0002 s” in the example for the time ranges show in the plot
	as to the neural network – see the subsection “Construct Surrogate Mapping Function (Kriging Interpolation)” starting on page 2421 wherein “The kriging surrogates were created with a freely available MATLAB toolbox” and see the last paragraph: “Finally, the full-order input/output data would be provided as inputs to the MATLAB kriging toolbox (see [35]), which would automatically generate the surrogate. Furthermore, users are not limited to kriging surrogates based on optimal Latin hypercubes, since alternative DOE methods are available in the MATLAB Statistics Toolbox, and additional nonlinear interpolation methods can be found in the System Identification and Neural Network Toolboxes. Therefore, the reduced-order modeling approach described in this paper can be setup with relatively little difficulty, since well-documented DOE and nonlinear interpolation tools are widely available.” – i.e. it would have been obvious to use a “Neural Network” such as one in the “Neural Network Toolboxes” 
generating, by an analytic model deriver, a second an artificial neural network model using the ... analytic data and plurality of input signals generated from the signal generating 2Serial No.: 16/420,179Attorney Docket No.: 40011-1090model, the second model being an analytic model for producing a predicted output signal, wherein the predicted output signal is an output signal expected after running the CFD numerical analysis for a fixed number of iterations, and (Glaz, § II: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points...” and see §§ II, subsection A for more clarification, and then see page 2422 ¶¶ 2-3 as cited above, including equation 28 – equation 28 represents the “responses obtained from the surrogate-based recurrence framework” [the predicted output signals for the predicted input signals] including for “some final time” [a fixed number of iterations – to clarify on the iterations -  see page 2421, col. 1, include seeing ¶ 3 as cited above 
	as to the neural network – see the subsection “Construct Surrogate Mapping Function (Kriging Interpolation)” starting on page 2421 wherein “The kriging surrogates were created with a freely available MATLAB toolbox” and see the last paragraph as cited above which suggests using “methods” from a “Neural Network Toolbox”)
a flow analyzer performing the a flow analysis for a component by using the generated flow analytic model to produce a steady state output signal without repeated executions of the CFD numerical analysis. (Glaz, page 2419, col. 2, ¶ 2: “In this study, CFD solutions for unsteady lift, moment, and drag due to an arbitrary airfoil motion represent the full-order analysis that is to be replaced by surrogates” – i.e. the surrogate/reduced order models perform the flow analysis without the use of the CFD analysis
as to the steady state: see § III, ¶ 3 the CFD simulations are to “convergence” which is an example of steady-state, i.e. the surrogate models also include the converged/steady-state, e.g. figure 7(a) for an example of steady-state at convergence – to clarify, see pages 2422-2423, the paragraph split between the pages: “However, as will be shown in Sec. IV, the accuracy of the initial guesses is not critical, since the initial transients in the SBRF’s predictions die out as time is marched forward. This [the flow analysis from the flow analytic model] is similar to CFD solutions, which must use a number of initial time steps to allow transients in the solution to settle [i.e., reach the steady-state]”)
 
Glaz does not explicitly teach: 
wherein the model deriver comprises a storage storing plurality of analytic data received from plurality of the CFD numerical analysis, ...stored analytic data...

Lang teaches:
wherein the model deriver comprises a storage storing plurality of analytic data received from plurality of the CFD numerical analysis, ...stored analytic data... (Lang, see the abstract for relevance – this is for CFD software and furthermore also includes “computationally fast reduced-order models (ROMs) have been developed that can be “trained” using the results “Unit operation models (both CFD and ROMs) can be uploaded to a model database and shared between multiple users. [including storing the data associated with the models]”, in addition see page 1 ¶ 2 which teaches a “user interface” wherein “The user interface (UI) provides a simple and intuitive method for APECS users to browse/search the model database, upload new models to the database, download models from the database, and change databases. The interface can also be used to select CFD models from the database to be used to “train” ROMs. The UI contains design-of-experiments algorithms for the selection of input values when creating ROMs. The ROM builder can automatically execute CFD simulations either locally or remotely using as inputs the values generated by the design of experiments. At the completion of the simulations, the ROM builder can generate the desired ROM type and compare the ROM predictions to the CFD predictions. Some ROMs are also capable of providing the user with contour and vector plots of solution variables (e.g., temperature, pressure) within the unit operation.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glaz on a system which uses CFD and ROM models with the teachings from Lang on which uses CFD and ROM models and includes storing said models on a database. The motivation to combine would have been that this would have enabled the models of Glaz to be shared between users, which would have improved the ability of multiple users to work with the same designs and models, in addition 

Regarding Claim 7
Glaz teaches: 
	The flow analysis apparatus of claim 1, wherein the flow analyzer comprises:
	a numerical analyzer generating the analytic data by performing the CFD numerical analysis for a component to be analyzed; (Glaz, see the citations above, see §3 on page 2423 which teaches that a “CFD solver” is used for the numerical analysis and describes in § 3 some of the details of said numerical analysis – also see figure 5 for the grid used as “the computation domain”)
	a signal generator generating the a predicted input signal through the signal generating model and the analytic data generated from the numerical analyzer; (Glaz, § II, as cited above including for: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.”)
	and an analyzer generating the a predicted output signal through the analytic model and the predicted input signal generated by the signal generator, wherein the predicted output signal is the steady state output signal.  (Glaz, § II, as cited above including for: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed  input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.” – i.e., predict “input/output combinations” 
as to the steady state: see § III, ¶ 3 the CFD simulations are to “convergence” which is an example of steady-state, i.e. the surrogate models also include the converged/steady-state, e.g. figure 7(a) for an example of steady-state at convergence – to clarify, see pages 2422-2423, the paragraph split between the pages: “However, as will be shown in Sec. IV, the accuracy of the initial guesses is not critical, since the initial transients in the SBRF’s predictions die out as time is marched forward. This is similar to CFD solutions, which must use a number of initial time steps to allow transients in the solution to settle [i.e., reach the steady-state]”)

Regarding Claim 8
Glaz teaches:
	The flow analysis apparatus of claim 7, wherein the numerical analyzer derives the analytic data by performing the numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the design target component. (Glaz, figure 5 and § III as cited above  – CFD simulations are performed on the grid with the plurality of cells that divide the space around the blade)

Regarding Claim 9
Glaz teaches:
The flow analysis apparatus of claim 8, wherein the signal generator generates the predicted input signal at a predetermined number of iterations by inputting the analytic data to the signal generating model. (Glaz, see figures 6 and 7, the iterations of the CFD model are shown by the circles, wherein the “SBRF” is the surrogate models output which includes the prediction of the “input/output combinations” (Glaz, § II, ¶ 1 as cited above) at each of those iterations, e.g. such as § II, ¶ 1 “Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.”
to be clear: § IV ¶ 1 teaches that the “time step” is “0.0002 s”, wherein page 2421 col. 2, ¶ 1 clarifies: “For each training case, CFD is used to obtain time-domain aerodynamic response data from t0 to tf, in increments of ...” – i.e., the number of iterations are predetermined )

Regarding Claim 10.
Glaz teaches: 
	The flow analysis apparatus of claim 9, wherein the analyzer generates the output signal  at the predetermined number of iterations by inputting the output signal of the6Serial No.: 16/420,179Attorney Docket No.: 40011-1090 analytic data and the predicted input signal generated from the signal generator. (Glaz, see figures 6 and 7, the iterations of the CFD model are shown by the circles, wherein the “SBRF” is the surrogate models output which includes the prediction of the “input/output combinations” (Glaz, § II, ¶ 1 as cited above) at each of those iterations, e.g. such as § II, ¶ 1 “Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.”)

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 1 above, wherein Glaz teaches a computer-implemented method as cited above in claim 1. 

Claims 3-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010  in view of Lang et al., “SOFTWARE FRAMEWORK FOR ADVANCED POWER PLANT SIMULATIONS”, 2010, DOE Cooperative Agreement No. DE-FC26-05NT42443 and in further view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016

Regarding claim 3
Glaz, as taken in combination with Lang above, does not explicitly teach:
	The flow analysis apparatus of claim 1,
 wherein the signal generating model deriver produces the signal generating model  through an Equation
                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                     
                    
                        
                            
                                
                                    
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                
            
26wherein the k+T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     refers to a predicted input signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis, the predicted input signal                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     contributing to the output signal according to the (k+T)th numerical analysis being derived from the analytic data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. 

Glaz, as taken in combination with Lang and Giorgi, teaches: 
The flow analysis apparatus of claim 1,
 wherein the signal generating model deriver produces the signal generating model  through an Equation (Glaz, see page 2422, col. 2, ¶¶ 2-3 as cited above including for equations 27 and 28, and then see Giorgi, equation 1 on page 1021 and the surrounding description which teaches a “NARX model” in a similar form as Glaz’s equation, then see § II.B in Giorgi for the “Linear ARX model” and the equation for the linear model, as well as § II.C for the Nonlinear form – as taken in combination with Glaz, Giorgi and Glaz teaches the presently claimed equation, i.e. using these formulations of Giorgi such as § II.B, wherein Giorgi’s “ai” and “bi” terms represent “parameters” for the model [examples of H and Q, when applied to the input signal/vector prediction in Glaz], and wherein Giorgi’s formulation has re-arranged the matrix formulation to explicitly recite “g” from equation 1 as “g” is the “model” (see fig. 2) – in other words, a skilled person would have arrived at an embodiment of the claimed equation, wherein the embodiment was merely a re-arrangement of the claimed equation into ARX/NARX form 
to clarify on the broadest reasonable interpretation in view of the specification for this claim - see the instant specification table 1 which states that the “flow analytic model” includes formulations such as “NARX” and “ARX”, e.g. Giorgi’s formulations – and to further clarify, ¶ 51: “The signal generating model and the analytic model can also use any one of the plurality of models of Table 1.”
to clarify on the BRI of H/Q/D – see the instant specification ¶¶ 56-58 – these are “parameters of equation 1” that are obtained “through an optimization algorithm by inputting a plurality of analytic data” – i.e. parameters similar to Giorgi which are, as per at least § II.B for Giorgi, “to be estimated” – as to the D, under the BRI this encompasses D=0, i.e. that the cancellation constant is a constant value of 0 which cancels this constant value from the equation)

                
                    
                        
                            V
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    H
                    Q
                     
                    
                        
                            
                                
                                    
                                        V
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                            
                        
                    
                    +
                    D
                
            
26wherein the k+T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     refers to a predicted input signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis, the predicted input signal                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     contributing to the output signal according to the (k+T)th numerical analysis being derived from the analytic data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glaz, as modified above by Lang, on a system for reduced order CFD modelling with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study [11]” (Giorgi, page 1020, col. 2 last paragraph). The motivation to combine would have been that “Such methods are particularly useful where the system to be modelled is very complex and/or does not easily lend itself to first principles modelling.” (Giorgi, page 1020, col. 2 last paragraph).


Regarding Claim 4
Giorgi teaches: 
	The flow analysis apparatus of claim 3, wherein the signal generating model deriver generates the signal generating model by deriving  H, Q, and D parameters through an optimization algorithm where the parameters are not initially determined. (Giorgi, § IV.A and figure 3 – “An identification algorithm is used to determine the optimal parameter vector [including the parameters in the ARX/NARX model], θ, which minimizes some error metric 

Regarding Claim 5
Glaz, as taken in combination with Lang above, does not explicitly teach:
	The flow analysis apparatus of claim 1, wherein the analytic model deriver produces the analytic model through an Equation
                
                    
                        
                            Y
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    A
                    P
                     
                    
                        
                            
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    C
                
            

wherein the k+ T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     refers to an input signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis. 
5wherein the                         
                            
                                
                                    Y
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                      refers to a predicted output signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis, the                         
                            
                                
                                    Y
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                       predicted output signal according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the input signal                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     of the (k+T)th numerical analysis derived by the signal generating model

Glaz, as taken in combination with Lang and Giorgi, teaches: 
The flow analysis apparatus of claim 1, wherein the analytic model deriver produces the analytic model through an Equation (Glaz, see page 2422, col. 2, ¶¶ 2-3 as cited above including for equations 27 and 28, and then see Giorgi, equation 1 on page 1021 and the surrounding description which teaches a “NARX model” in a similar form as Glaz’s equation, then see § II.B in Giorgi for the “Linear ARX model” and the equation for the linear model, as well as § II.C for the Nonlinear form – as taken in combination with Glaz, Giorgi and Glaz teaches the presently claimed equation, i.e. using these formulations of Giorgi such as § II.B, wherein Giorgi’s “ai” and “bi” terms represent “parameters” for the model [examples of A and P, when applied to the input signal/vector prediction in Glaz], and wherein Giorgi’s formulation has re-arranged the matrix formulation to explicitly recite “g” from equation 1 as “g” is the “model” (see fig. 2) – in other words, a skilled person would have arrived at an embodiment of the claimed equation, wherein the embodiment was merely a re-arrangement of the claimed equation into ARX/NARX form 
to clarify on the broadest reasonable interpretation in view of the specification for this claim - see the instant specification table 1 which states that the “flow analytic model” includes formulations such as “NARX” and “ARX”, e.g. Giorgi’s formulations – and to further clarify, ¶ 51: “The signal generating model and the analytic model can also use any one of the plurality of models of Table 1.”
to clarify on the BRI of A/P/C – see the instant specification ¶¶ 59-66– and as to the C parameter, under the BRI this encompasses C=0, i.e. that the cancellation constant is a constant value of 0 which cancels this constant value from the equation)

                
                    
                        
                            Y
                        
                        ^
                    
                    
                        
                            k
                            +
                            T
                        
                    
                    =
                    A
                    P
                     
                    
                        
                            
                                
                                    
                                        Y
                                        (
                                        k
                                        )
                                    
                                
                                
                                    
                                        
                                            
                                                V
                                            
                                            ^
                                        
                                        
                                            
                                                k
                                                +
                                                T
                                            
                                        
                                    
                                
                            
                        
                    
                    +
                    C
                
            

wherein the k+ T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     refers to an input signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis. 
5wherein the                         
                            
                                
                                    Y
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                      refers to a predicted output signal of the                         
                            
                                
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                                
                                    t
                                    h
                                
                            
                        
                     numerical analysis, the                         
                            
                                
                                    Y
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                       predicted output signal according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the input signal                         
                            
                                
                                    V
                                
                                ^
                            
                            
                                
                                    k
                                    +
                                    T
                                
                            
                        
                     of the (k+T)th numerical analysis derived by the signal generating model

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glaz, as modified above by Lang, on a system for reduced order CFD modelling with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study [11]” (Giorgi, page 1020, col. 2 last paragraph). The motivation to combine would have been that “Such methods are particularly 

Regarding Claim 6
Giorgi teaches:
	The flow analysis apparatus of claim 5, wherein the analytic model deriver generates an analytic model by deriving A, P and C parameters through an optimization algorithm where the parameters are not initially determined. (Giorgi, § IV.A and figure 3 – “An identification algorithm is used to determine the optimal parameter vector [including the parameters in the ARX/NARX model], θ, which minimizes some error metric between the actual measured output y and that produced by the identified parametric model, ˆy.”)

Regarding Claim 18
 	Claim 18 is rejected under a similar rationale as claim 3 above. 
	
Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 5 above. 

Regarding Claim 20.
Glaz, as taken in combination with Lang, does not explicitly teach: 
	The flow analysis method of claim 16, wherein the generating the signal generating model comprises:
10Serial No.: 16/420,179Attorney Docket No.:constituting, by the signal generating model deriver, a relationship equation of the signal generating model where a parameter is not determined;
	and completing, by the signal generating model deriver, the signal generating model by deriving the parameter through an optimization algorithm. 

Giorgi teaches: 
The flow analysis method of claim 16, wherein the generating the signal generating model comprises
	10Serial No.: 16/420,179Attorney Docket No.:constituting, by the signal generating model deriver, a relationship equation of the signal generating model where a parameter is not determined; (Giorgi, § IV.A – “The fundamental idea of system identification is represented in Fig. 3. The identification procedure is based on the following sequence of steps: 1) A parametric structure is chosen for the model” – e.g. see §II, the “structure” is the structure for equation 1 in Giorgi, e.g. see § II.B, II.C, and II.D for examples of this – the y(k) equations are examples of the relationship equation including parameters not determined, e.g. the “a” and “b” and “c” and the like in the subsections are examples of parameters in the relationship equations that are not determined) 
	and completing, by the signal generating model deriver, the signal generating model by deriving the parameter through an optimization algorithm. (Giorgi, § IV.A: “An identification algorithm is used to determine the optimal parameter vector, θ, which minimizes some error metric between the actual measured output y and that produced by the identified parametric model, ˆy.”)

.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – 16/420,167
Claims 1, 7-10, 16, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of copending Application No. 16/420,167 in view of Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”

While claim 1 of the ‘167 does not explicitly recite “CFD”, it does recite that the “numerical analysis” is for the “state of fluid” – a skilled person would have inferred that this is an obvious variation of CFD. 
Claim 16 is rejected under a similar rationale as claim 1, in view of claim 15 of the ‘167 which is substantially parallel to claim 1 of the ‘167. 
This is a provisional nonstatutory double patenting rejection.

Claim 1 of the ‘167 does not recite:
	generating, by a signal generating model deriver, a first artificial neural network model using the stored analytic data, the first model being a signal generating model for producing a predicted input signal, wherein the predicted input signal is an input signal expected after running the CFD numerical analysis for a fixed number of iterations, and

	Glaz teaches:
	generating, by a signal generating model deriver, a first artificial neural network model using the stored analytic data, the first model being a signal generating model for producing a predicted input signal, wherein the predicted input signal is an input signal expected after running the CFD numerical analysis for a fixed number of iterations, and (Glaz, see page 2422, col. 2 ¶¶ 1-4: “Furthermore, users are not limited to kriging surrogates based on optimal Latin additional nonlinear interpolation methods can be found in the System Identification and Neural Network Toolboxes. Therefore, the reduced-order modeling approach described in this paper can be setup with relatively little difficulty, since well-documented DOE and nonlinear interpolation tools are widely available....The surrogate mapping function can be used for discrete time domain predictions when provided with arbitrary instances of the input vector x(t) given by Eq. (16). However, n components of x correspond to previous values of the unsteady aerodynamic response, which will not be known for arbitrary inputs. Only the surrogate’s approximation of the previous responses will be available. Therefore, an approximate input vector ^x consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input. The approximate input vector is...where the approximate previous responses ^y are obtained from the surrogate’s predictions at previous time steps...The term recurrence refers to the property that the approximate solutions, , are fed back and used as inputs to for the prediction at the current time.” – in other words, Glaz teaches using surrogate modelling approaches, e.g. neural networks, for both the input and output signals) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from ‘167 on “An apparatus for shortening analysis time” with the teachings from Glaz on a similar technique which includes 
predictions when provided with arbitrary instances of the input vector xt given by Eq. (16). However, n components of x correspond to previous values of the unsteady aerodynamic response, which will not be known for arbitrary inputs. Only the surrogate’s approximation of the previous responses will be available. Therefore, an approximate input vector ^x consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input”

Instant – 16/420,179
Co-pending 16/420,167
Regarding Claim 1

	A flow analysis apparatus comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:
	a model deriver generating a flow analytic model for estimating a result of a Computational Fluid Dynamics (CFD) numerical analysis with respect to the a plurality of cells that divide a space around a component;
	wherein the model deriver comprises a storage storing plurality of analytic data received from plurality of the CFD numerical analysis, wherein the analytic data comprise input and output signals of succeeding iterations of the numerical analysis, wherein the input signal at each iteration is calculated from the output signal of the previous iteration and the output signal at each iteration is calculated from the input signal of the current iteration;
...
generating, by an analytic model deriver, a second an artificial neural network model using the stored analytic data and plurality of input signals generated from the signal generating 2Serial No.: 16/420,179Attorney Docket No.: 40011-1090 model, the second model being an analytic model for producing a predicted output signal, wherein the predicted output signal is an output signal expected after running the CFD numerical analysis for a fixed number of iterations, and 
a flow analyzer performing the a flow analysis for a component by using the generated flow analytic model to produce a steady state output signal without repeated executions of the CFD numerical analysis.  

Regarding Claim 1

	An apparatus for shortening analysis time required for developing a component, the apparatus comprising:



	a model deriving circuitry configured to generate a neural network model for predicting a result of a numerical analysis performed k + T iterations for the component by using a plurality of analytic data used for the numerical analysis for the component, wherein k is a predetermined number of numerical analysis occurred under unsteady state of fluid and T is a number of additional numerical analysis performed to be in a steady state of fluid, and a model analysis circuitry configured to predict the result of the numerical analysis performed k + T iterations for a target component by using the neural network model, wherein the model deriving circuitry comprises:
	a storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;
	and an analytic model deriving circuitry configured to generate the neural network model, wherein parameters of the neural network is determined through learning using the analytic data, wherein the model analysis circuitry comprises:
	2Serial No.: 16/420,167Attorney Docket No.: 40011-1089 a numerical analysis circuitry configured to derive target component analytic data by performing the numerical analysis k times for a plurality of cells that divide the space around the target component;
	and an analysis circuitry configured to predict an output signal of the numerical analysis performed k + T iterations for the target component by applying the target component analytic data to the neural network model.  

Regarding Claim 7

	The flow analysis apparatus of claim 1, wherein the flow analyzer comprises:
	a numerical analyzer generating the analytic data by performing the CFD numerical analysis for a component to be analyzed;
	a signal generator generating the a predicted input signal through the signal generating model and the analytic data generated from the numerical analyzer;
	and an analyzer generating the a predicted output signal through the analytic model and the predicted input signal generated by the signal generator, wherein the predicted output signal is the steady state output signal. 

, wherein k is a predetermined number of numerical analysis occurred under unsteady state of fluid and T is a number of additional numerical analysis performed to be in a steady state of fluid...”
Regarding Claim 8

	The flow analysis apparatus of claim 7, wherein the numerical analyzer derives the analytic data by performing the numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the design target component. 


Regarding Claim 9

	The flow analysis apparatus of claim 8, wherein the signal generator generates the predicted input signal at a predetermined number of iterations by inputting the analytic data to the signal generating model. 

Regarding claim 1

a model deriving circuitry configured to generate a neural network model for predicting a result of a numerical analysis performed k + T iterations for the component by using a plurality of analytic data used for the numerical analysis for the component, wherein k is a predetermined number of numerical analysis occurred under unsteady state of fluid and T is a number of additional numerical analysis performed to be in a steady state of fluid, and a model analysis circuitry configured to predict the result of the numerical analysis performed k + T iterations for a target component by using the neural network model, wherein the model deriving circuitry comprises:
	a storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;
	and an analytic model deriving circuitry configured to generate the neural network model, wherein parameters of the neural network is determined through learning using the analytic data, wherein the model analysis circuitry comprises:
	2Serial No.: 16/420,167Attorney Docket No.: 40011-1089 a numerical analysis circuitry configured to derive target component analytic data by performing the numerical analysis k times for a plurality of cells that divide the space around the target component;
	and an analysis circuitry configured to predict an output signal of the numerical analysis performed k + T iterations for the target component by applying the target component analytic data to the neural network model.  

as taken in combination with Glaz as relied upon above

Regarding Claim 10.

	The flow analysis apparatus of claim 9, wherein the analyzer generates the output signal  at the predetermined number of iterations by inputting the output signal of the6Serial No.: 16/420,179Attorney Docket No.: 40011-1090 analytic data and the predicted input signal generated from the signal generator. 

Regarding claim 1

a model deriving circuitry configured to generate a neural network model for predicting a result of a numerical analysis performed k + T iterations for the component by using a plurality of analytic data used for the numerical analysis for the component, wherein k is a predetermined number of numerical analysis occurred under unsteady state of fluid and T is a number of additional numerical analysis performed to be in a steady state of fluid, and a model analysis circuitry configured to predict the result of the numerical analysis performed k + T iterations for a target component by using the neural network model, wherein the model deriving circuitry comprises:
	a storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;
	and an analytic model deriving circuitry configured to generate the neural network model, wherein parameters of the neural network is determined through learning using the analytic data, wherein the model analysis circuitry comprises:
	2Serial No.: 16/420,167Attorney Docket No.: 40011-1089 a numerical analysis circuitry configured to derive target component analytic data by performing the numerical analysis k times for a plurality of cells that divide the space around the target component;
	and an analysis circuitry configured to predict an output signal of the numerical analysis performed k + T iterations for the target component by applying the target component analytic data to the neural network model.  
as taken in combination with Glaz as relied upon above
Regarding Claim 20.

	The flow analysis method of claim 16, wherein the generating the signal generating model comprises:
	10Serial No.: 16/420,179Attorney Docket No.:constituting, by the signal generating model deriver, a relationship equation of the signal generating model where a parameter is not determined;
	and completing, by the signal generating model deriver, the signal generating model by deriving the parameter through an optimization algorithm.

Regarding Claim 20.

	The analysis method of 15, further comprising:
	after the deriving the output signal, deriving, by an optimizing circuitry, optimization data [e.g., the parameters in the neural network of claim 15, wherein the neural network provides the constituted relationship equation in the form of the neural network] by optimizing the plurality of output signals derived by the analysis circuitry.




Claims 3-6, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of copending Application No. 16/420,167 in view of Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework” and in further view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016


Regarding claim 3
The claimed invention of the ‘167 application, taken in combination with Glaz, does not explicitly teach:
	The flow analysis apparatus of claim 1,
 wherein the signal generating model deriver produces the signal generating model  through an Equation
            
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
                =
                H
                Q
                 
                
                    
                        
                            
                                
                                    V
                                    (
                                    k
                                    )
                                
                            
                            
                                
                                    Y
                                    (
                                    k
                                    )
                                
                            
                        
                    
                
                +
                D
            
        
26wherein the k+T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the             
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
         refers to a predicted input signal of the             
                
                    
                        
                            
                                k
                                +
                                T
                            
                        
                    
                    
                        t
                        h
                    
                
            
         numerical analysis, the predicted input signal             
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
         contributing to the output signal according to the (k+T)th numerical analysis being derived from the analytic data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. 


The flow analysis apparatus of claim 1,
 wherein the signal generating model deriver produces the signal generating model  through an Equation (Glaz, see page 2422, col. 2, ¶¶ 2-3 as cited above including for equations 27 and 28, and then see Giorgi, equation 1 on page 1021 and the surrounding description which teaches a “NARX model” in a similar form as Glaz’s equation, then see § II.B in Giorgi for the “Linear ARX model” and the equation for the linear model, as well as § II.C for the Nonlinear form – as taken in combination with Glaz, the combination would have both rendered obvious an embodiment of the presently claimed equation, i.e. using these formulations of Giorgi in combination with Glaz’s similar formulation, wherein Giorgi’s “ai” and “bi” terms represent “parameters” for the model [examples of H and Q, when applied to the input signal/vector prediction in Glaz], and wherein Giorgi’s formulation has re-arranged the matrix form [equation 1 of Giorgi, similar to the claimed equation] to explicitly recite “g” from equation 1 as “g” is the “model” (see fig. 2) a skilled person would have arrived at an embodiment of the claimed equation, wherein the embodiment was merely a re-arrangement of the equation into ARX/NARX form 
for the BRI in view of the instant specification: see table 1 which states that the “flow analytic model” includes formulations such as “NARX” and “ARX”, e.g. Giorgi’s formulations 
to clarify on the BRI of H/Q/D – see the instant specification ¶¶ 56-58 – these are “parameters of equation 1” that are obtained “through an optimization algorithm by inputting a plurality of analytic data” – i.e. parameters similar to Giorgi which are, as per at least § II.B for cancellation constant is a constant value of 0 which cancels this constant value from the equation)

            
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
                =
                H
                Q
                 
                
                    
                        
                            
                                
                                    V
                                    (
                                    k
                                    )
                                
                            
                            
                                
                                    Y
                                    (
                                    k
                                    )
                                
                            
                        
                    
                
                +
                D
            
        
26wherein the k+T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the             
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
         refers to a predicted input signal of the             
                
                    
                        
                            
                                k
                                +
                                T
                            
                        
                    
                    
                        t
                        h
                    
                
            
         numerical analysis, the predicted input signal             
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
         contributing to the output signal according to the (k+T)th numerical analysis being derived from the analytic data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘167 claimed invention, as modified above by Glaz, on a system for reduced order CFD modelling with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study 


Regarding Claim 4
Giorgi teaches: 
	The flow analysis apparatus of claim 3, wherein the signal generating model deriver generates the signal generating model by deriving  H, Q, and D parameters through an optimization algorithm where the parameters are not initially determined. (Giorgi, § IV.A and figure 3 – “An identification algorithm is used to determine the optimal parameter vector [including the parameters in the ARX/NARX model], θ, which minimizes some error metric between the actual measured output y and that produced by the identified parametric model, ˆy.”)

Regarding Claim 5
The claimed invention of the ‘167 application, taken in combination with Glaz, does not explicitly teach:
	The flow analysis apparatus of claim 1, wherein the analytic model deriver produces the analytic model through an Equation
            
                
                    
                        Y
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
                =
                A
                P
                 
                
                    
                        
                            
                                
                                    Y
                                    (
                                    k
                                    )
                                
                            
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                            
                        
                    
                
                +
                C
            
        

wherein the k+ T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the             
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
         refers to an input signal of the             
                
                    
                        
                            
                                k
                                +
                                T
                            
                        
                    
                    
                        t
                        h
                    
                
            
         numerical analysis. 
5wherein the             
                
                    
                        Y
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
          refers to a predicted output signal of the             
                
                    
                        
                            
                                k
                                +
                                T
                            
                        
                    
                    
                        t
                        h
                    
                
            
         numerical analysis, the             
                
                    
                        Y
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
           predicted output signal according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the input signal             
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
         of the (k+T)th numerical analysis derived by the signal generating model

The claimed invention of the ‘167 application, as taken in combination with Glaz and Giorgi, teaches: 
The flow analysis apparatus of claim 1, wherein the analytic model deriver produces the analytic model through an Equation (Glaz, see page 2422, col. 2, ¶¶ 2-3 as cited above including for equations 27 and 28, and then see Giorgi, equation 1 on page 1021 and the surrounding description which teaches a “NARX model” in a similar form as Glaz’s equation, then see § II.B in Giorgi for the “Linear ARX model” and the equation for the linear model, as well as § II.C for the Nonlinear form – as taken in combination with Glaz, the combination would have both rendered obvious an embodiment of the presently claimed equation, i.e. using these formulations of Giorgi in combination with Glaz’s similar formulation, wherein Giorgi’s “ai” and i” terms represent “parameters” for the model [examples of AP, when applied to the output signal prediction], and wherein Giorgi’s formulation has re-arranged the matrix form [equation 1 of Giorgi, similar to the claimed equation] to explicitly recite “g” from equation 1 as “g” is the “model” (see fig. 2) a skilled person would have arrived at an embodiment of the claimed equation, wherein the embodiment was merely a re-arrangement of the equation into ARX/NARX form 
for the BRI in view of the instant specification: see table 1 which states that the “flow analytic model” includes formulations such as “NARX” and “ARX”, e.g. Giorgi’s formulations 
to clarify on the BRI of A/P/C – see the instant specification ¶¶ 59-66– and as to the C parameter, under the BRI this encompasses C=0, i.e. that the cancellation constant is a constant value of 0 which cancels this constant value from the equation)

            
                
                    
                        Y
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
                =
                A
                P
                 
                
                    
                        
                            
                                
                                    Y
                                    (
                                    k
                                    )
                                
                            
                            
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                            
                        
                    
                
                +
                C
            
        

wherein the k+ T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the             
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
         refers to an input signal of the             
                
                    
                        
                            
                                k
                                +
                                T
                            
                        
                    
                    
                        t
                        h
                    
                
            
         numerical analysis. 
5wherein the             
                
                    
                        Y
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
          refers to a predicted output signal of the             
                
                    
                        
                            
                                k
                                +
                                T
                            
                        
                    
                    
                        t
                        h
                    
                
            
         numerical analysis, the             
                
                    
                        Y
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
           predicted output signal according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the input signal             
                
                    
                        V
                    
                    ^
                
                
                    
                        k
                        +
                        T
                    
                
            
         of the (k+T)th numerical analysis derived by the signal generating model

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘167 claimed invention, as modified above by Glaz, on a system for reduced order CFD modelling with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study [11]” (Giorgi, page 1020, col. 2 last paragraph). The motivation to combine would have been that “Such methods are particularly useful where the system to be modelled is very complex and/or does not easily lend itself to first principles modelling.” (Giorgi, page 1020, col. 2 last paragraph).

Regarding Claim 6
Giorgi teaches:
	The flow analysis apparatus of claim 5, wherein the analytic model deriver generates an analytic model by deriving A, P and C parameters through an optimization algorithm where the parameters are not initially determined. (Giorgi, § IV.A and figure 3 – “An identification algorithm is used to determine the optimal parameter vector [including the parameters in the ARX/NARX model], θ, which minimizes some error metric between the actual measured output y and that produced by the identified parametric model, ˆy.”)


Regarding Claim 18
 	Claim 18 is rejected under a similar rationale as claim 3 above. 
	
Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 5 above. 


Double Patenting – 16/420,130
Claims 1, 3, 5, 7-10, 16, 18-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 of copending Application No. 16/420,130. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention recites, in part: “a flow analyzer performing the a flow analysis for a component by using the generated flow analytic model to produce a steady state output signal without repeated executions of the CFD numerical analysis” – this recitation is would have an been an obvious variation of the flow analyzer of the ‘130, including: “a flow analyzer configured to predict an output signal of numerical analysis repeated a specified 

In regards to instant claim 16, and the dependents thereof – these are rejected under a similar rationale as instant claim 1, and the dependents thereof. The additional distinction that instant claim 16 is directed towards a method would have been obvious in view of claim 1 of the ‘130 as the instant claim 16 is for a method, instead of an apparatus implementing a method– this distinction would have been obvious to a skilled person in the art. 

Instant – 16/420,179
Co-pending 16/420,130
Regarding Claim 1
	A flow analysis apparatus comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:
	a model deriver generating a flow analytic model for estimating a result of a Computational Fluid Dynamics (CFD) numerical analysis with respect to the a plurality of cells that divide a space around a component;
	wherein the model deriver comprises a storage storing plurality of analytic data received from plurality of the CFD numerical analysis, wherein the analytic data comprise input and output signals of succeeding iterations of the numerical analysis, wherein the input signal at each iteration is calculated from the output signal of the previous iteration and the output signal at each iteration is calculated from the input signal of the current iteration;
...
generating, by an analytic model deriver, a second an artificial neural network model using the stored analytic data and plurality of input signals generated from the signal generating 2Serial No.: 16/420,179Attorney Docket No.: 40011-1090 model, the second model being an analytic model for producing a predicted output signal, wherein the predicted output signal is an output signal expected after running the CFD numerical analysis for a fixed number of iterations, and 
a flow analyzer performing the a flow analysis for a component by using the generated flow analytic model to produce a steady state output signal without repeated executions of the CFD numerical analysis.  

Regarding Claim 1
A flow analysis apparatus for predicting dynamics of fluids around a structural component using artificial neural network models, comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:
a) a model deriver configured to generate a flow analytic model by using analytic data used for numerical analysis;
	a flow analyzer configured to predict an output signal of numerical analysis repeated a specified number of iterations for a plurality of cells by using the flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around the structural component;
	and c) an analysis optimizer configured to perform optimization for the output signal predicted by the flow analyzer, wherein the model deriver comprises:
	a storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;
	2Serial No.: 16/420,130Attorney Docket No.: 40011-1088 generating a first artificial neural network model using the stored analytic data, wherein the first artificial neural network model predicts an input signal contributing to an output signal of numerical analysis repeated a specified number of iterations among the plurality of input signals;
	generating a second an artificial neural network model using the stored analytic data and the input signal predicted by the first artificial network model, wherein the second an artificial neural network model predicts the output signal of numerical analysis repeated a specified number of iterations
wherein the flow analyzer comprises:
 a numerical analyzer configured to derive analytic data comprising an input signal and an output signal corresponding to the input signal by performing numerical analysis by CFD with respect to the plurality of cells that divide the space around the structural component;
a signal generator configured to derive the input signal contributing to the output signal of numerical analysis repeated a specified number of iterations by inputting 3Serial No.: 16/420,130Attorney Docket No.: 40011-1088 the analytic data comprising the input signal and the output signal derived from the numerical analyzer to the first artificial neural network;
	and an analyzer configured to derive the output signal of numerical analysis repeated a specified number of iterations by inputting the output signal of the analytic data derived from the numerical analyzer and the contributing input signal derived from the signal generator to the second artificial neural network model.

Regarding claim 3
	The flow analysis apparatus of claim 1,
 wherein the signal generating model deriver produces the signal generating model  through an Equation
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                    =
                                    H
                                    Q
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        V
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                                
                                                    
                                                        Y
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    D
                                
                            
26wherein the k+T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             refers to a predicted input signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis, the predicted input signal                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             contributing to the output signal according to the (k+T)th numerical analysis being derived from the analytic data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. 

Regarding Claim 6

	The flow analysis apparatus of claim 5, 5Serial No.: 16/420,130Attorney Docket No.: 40011-1088 wherein the first artificial neural network model predicts the input signal contributing to the output signal of the numerical analysis repeated a specified number of iterations through a hypothesis
                                
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                    =
                                    H
                                    Q
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        V
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                                
                                                    
                                                        Y
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    D
                                
                            
26wherein the k+T refer to the number of times of numerical analysis, 
wherein the H refers to a degree of influence, 
wherein the Q refers to a weight, 
5wherein the D refers to a cancellation constant, 
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             refers to a input signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis, the predicted input signal                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             contributing to the output signal according to the (k+T)th numerical analysis being derived from the analytic data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. 

Regarding Claim 5

	The flow analysis apparatus of claim 1, wherein the analytic model deriver produces the analytic model through an Equation
                                
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                    =
                                    A
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        Y
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                V
                                                            
                                                            ^
                                                        
                                                        
                                                            
                                                                k
                                                                +
                                                                T
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    C
                                
                            

wherein the k+ T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             refers to an input signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis. 
5wherein the                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                              refers to a predicted output signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis, the                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                               predicted output signal according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the input signal                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             of the (k+T)th numerical analysis derived by the signal generating model

Regarding Claim 7

	The flow analysis apparatus of claim 5, wherein the second artificial neural network predicts the output signal of the numerical analysis repeated a specified number of iterations through a hypothesis 
                                
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                    =
                                    A
                                    P
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        Y
                                                        (
                                                        k
                                                        )
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                                V
                                                            
                                                            ^
                                                        
                                                        
                                                            
                                                                k
                                                                +
                                                                T
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    C
                                
                            

wherein the k+ T refer to the number of times of numerical analysis, 
wherein the A refers to a degree of influence, 
wherein the P refers to a weight, 
27wherein the C refers to a cancellation constant, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             refers to an input signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis. 
5wherein the                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                              refers to a predicted output signal of the                                 
                                    
                                        
                                            
                                                
                                                    k
                                                    +
                                                    T
                                                
                                            
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                             numerical analysis, the                                 
                                    
                                        
                                            Y
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                               predicted output signal according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the input signal                                 
                                    
                                        
                                            V
                                        
                                        ^
                                    
                                    
                                        
                                            k
                                            +
                                            T
                                        
                                    
                                
                             of the (k+T)th numerical analysis derived by the signal generating model

Regarding Claim 7

	The flow analysis apparatus of claim 1, wherein the flow analyzer comprises:
	a numerical analyzer generating the analytic data by performing the CFD numerical analysis for a component to be analyzed;
	a signal generator generating the a predicted input signal through the signal generating model and the analytic data generated from the numerical analyzer;
	and an analyzer generating the a predicted output signal through the analytic model and the predicted input signal generated by the signal generator, wherein the predicted output signal is the steady state output signal. 

Regarding Claim 1

	...
	a flow analyzer configured to predict an output signal of numerical analysis repeated a specified number of iterations for a plurality of cells by using the flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around the structural component;
	and c) an analysis optimizer configured to perform optimization for the output signal predicted by the flow analyzer, wherein the model deriver comprises:
	...
wherein the flow analyzer comprises:
 a numerical analyzer configured to derive analytic data comprising an input signal and an output signal corresponding to the input signal by performing numerical analysis by CFD with respect to the plurality of cells that divide the space around the structural component;
	a signal generator configured to derive the input signal contributing to the output signal of numerical analysis repeated a specified number of iterations by inputting 3Serial No.: 16/420,130Attorney Docket No.: 40011-1088 the analytic data comprising the input signal and the output signal derived from the numerical analyzer to the first artificial neural network;
	and an analyzer configured to derive the output signal of numerical analysis repeated a specified number of iterations by inputting the output signal of the analytic data derived from the numerical analyzer and the contributing input signal derived from the signal generator to the second artificial neural network model.

Regarding Claim 8

	The flow analysis apparatus of claim 7, wherein the numerical analyzer derives the analytic data by performing the numerical analysis by Computational Fluid Dynamics with respect to the plurality of cells that divide the space around the design target component. 

Claim 1

	...a flow analyzer configured to predict an output signal of numerical analysis repeated a specified number of iterations for a plurality of cells by using the flow analytic model for simulating numerical analysis by Computational Fluid Dynamics (CFD) with respect to the plurality of cells that divide a space around the structural component;
...
Regarding Claim 9

	The flow analysis apparatus of claim 8, wherein the signal generator generates the predicted input signal at a predetermined number of iterations by inputting the analytic data to the signal generating model. 

Regarding claim 1

... generating a first artificial neural network model using the stored analytic data, wherein the first artificial neural network model predicts an input signal contributing to an output signal of numerical analysis repeated a specified number of iterations among the plurality of input signals;...

Regarding Claim 10.

	The flow analysis apparatus of claim 9, wherein the analyzer generates the output signal  at the predetermined number of iterations by inputting the output signal of the6Serial No.: 16/420,179Attorney Docket No.: 40011-1090 analytic data and the predicted input signal generated from the signal generator. 

Regarding claim 1

...generating a second an artificial neural network model using the stored analytic data and the input signal predicted by the first artificial network model, wherein the second an artificial neural network model predicts the output signal of numerical analysis repeated a specified number of iterations
...



Claims 4, 6, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 of copending Application No. 16/420,130 in view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016.

Regarding Claim 4
The claimed invention of the ‘130 does not recite:
	The flow analysis apparatus of claim 3, wherein the signal generating model deriver generates the signal generating model by deriving  H, Q, and D parameters through an optimization algorithm where the parameters are not initially determined. 

Giorgi, as taken in combination with the ‘130, teaches:
The flow analysis apparatus of claim 3, wherein the signal generating model deriver generates the signal generating model by deriving  H, Q, and D parameters through an optimization algorithm where the parameters are not initially determined.  (Giorgi, § IV.A and figure 3 – “The fundamental idea of system identification is represented in Fig. 3...An identification algorithm is used to determine the optimal parameter vector, θ, which minimizes some error metric between the actual measured output y and that produced by the identified parametric model, ˆy.” – also, see claim 6 of the ‘130 for the parameters)



Regarding Claim 6
The claimed invention of the ‘130 does not recite:
	The flow analysis apparatus of claim 5, wherein the analytic model deriver generates an analytic model by deriving A, P and C parameters through an optimization algorithm where the parameters are not initially determined. 

Giorgi, as taken in combination with the ‘130, teaches:
The flow analysis apparatus of claim 5, wherein the analytic model deriver generates an analytic model by deriving A, P and C parameters through an optimization algorithm where the parameters are not initially determined.  (Giorgi, § IV.A and figure 3 – “The fundamental idea of system identification is represented in Fig. 3...An identification algorithm is used to determine the optimal parameter vector, θ, which minimizes some error metric between the actual 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘130 with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study [11]” (Giorgi, page 1020, col. 2 last paragraph). The motivation to combine would have been that “Such methods are particularly useful where the system to be modelled is very complex and/or does not easily lend itself to first principles modelling.” (Giorgi, page 1020, col. 2 last paragraph).

Regarding Claim 20.
The claimed invention of the ‘130 does not recite:
	The flow analysis method of claim 16, wherein the generating the signal generating model comprises:
	10Serial No.: 16/420,179Attorney Docket No.:constituting, by the signal generating model deriver, a relationship equation of the signal generating model where a parameter is not determined;
	and completing, by the signal generating model deriver, the signal generating model by deriving the parameter through an optimization algorithm. 


The flow analysis method of claim 16, wherein the generating the signal generating model comprises
	10Serial No.: 16/420,179Attorney Docket No.:constituting, by the signal generating model deriver, a relationship equation of the signal generating model where a parameter is not determined; (Giorgi, § IV.A – “The fundamental idea of system identification is represented in Fig. 3. The identification procedure is based on the following sequence of steps: 1) A parametric structure is chosen for the model” – e.g. see §II, the “structure” is the structure for equation 1 in Giorgi, e.g. see § II.B, II.C, and II.D for examples of this – the y(k) equations are examples of the relationship equation including parameters not determined, e.g. the “a” and “b” and “c” and the like in the subsections are examples of parameters in the relationship equations that are not determined) 
	and completing, by the signal generating model deriver, the signal generating model by deriving the parameter through an optimization algorithm. (Giorgi, § IV.A: “An identification algorithm is used to determine the optimal parameter vector, θ, which minimizes some error metric between the actual measured output y and that produced by the identified parametric model, ˆy.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘130 with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bengio et al., “An Input Output HMM Architecture”, 1994, see § 2 including ¶ 1 and figure 1
Chen et al., “A neural-network-based experimental technique for determining z-transfer function coefficients of a building envelope”, 2000 – see the abstract, see § 3.1 and figure 2
Hong et al., “Dynamic nonlinear state-space model with a neural network via improved sequential learning algorithm for an online real-time hydrological modeling”, 2012 – see the abstract, see § 2.1, see § 4.1
Kim et al., “Nonlinear System Identification for the Interaction of Synthetic Jets with a Boundary Layer”, 2005  - see the abstract, see § III.A, see page 1317 col. 2 including equation 7
Kuo et al., “Multi-kernel neural networks for nonlinear unsteady aerodynamic reduced-order modeling”, 2017  - see the abstract, see §§ 2.2-2.3
Lint et al., “Accurate freeway travel time prediction with state-space neural networks under missing data”, 2005, see the abstract, see § 3 including §3.1 and figure 2, as well as equations 3-5
Liu et al., “Efficient reduced-order modeling of unsteady aerodynamics robust to flight parameter variations”, 2014 – see § 2 including equations 1-2, see the abstract, see § 3 including §§ 3.1 to 3.5 and equation 14 and figure 3
Zamarreno et al., “State space neural network. Properties and application”, 1998 – see the abstract, see page 1101 including equations 1-3
BRESSLOFF et al., WO-2005001722-A2 – see the abstract, see figures 2-4 and the accompanying descriptions, see figure 6a to 6b, include seeing pages 7-8, including the paragraph split between the pages, and then see pages 8-9, the paragraph split between the pages – this is fitting a “Response Surface Model” such as with a “neural network” for CFD analysis, and then see page 10, last paragraph: “Embodiments of the invention have arisen from the realisation that information about the response surface can be obtained either before the 20 response surface has fully been formed and/or before the simulation model has fully converged. As a result of this realisation, values of flow field parameters (y) obtained part-way through the CFD calculations and/or values of the RSM (y) obtained part-way through the development of the RSM can be used, instead of those obtained at the end of full convergence.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147